People v Picart (2016 NY Slip Op 08249)





People v Picart


2016 NY Slip Op 08249


Decided on December 7, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 7, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2011-01797

[*1]The People of the State of New York, respondent,
vJose Picart, appellant.


Matthew Muraskin, Port Jefferson, NY, for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Caren C. Manzello of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Doyle, J.), rendered January 24, 2011, convicting him of criminal possession of a controlled substance in the seventh degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty was not knowing, voluntary, and intelligent because he was not adequately advised of his Boykin rights (see Boykin v Alabama, 395 US 238) is unpreserved for appellate review, since the defendant did not move for leave to withdraw his plea of guilty, although he had ample time to do so (see People v Williams, 27 NY3d 212, 221-222; People v Conceicao, 26 NY3d 375, 382; People v Joseph, 142 AD3d 627, 628). In any event, the defendant's contention in this regard is without merit (see People v Sougou, 26 NY3d 1052, 1055; People v Harris, 61 NY2d 9, 20-21).
DILLON, J.P., DICKERSON, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court